Title: From John Adams to William Gordon, 26 June 1785
From: Adams, John
To: Gordon, William


          
            Sir
            Bath Hotel Westminster June 26 1785—
          
          I have received your Letter, and can assure you that the use you made of any expressions of mine concerning the refugees was not the cause of my silence, I never troubled my Head about those expressions enough to take a Copy of them, but whatever they were they were the Language of the Heart.— Base and abandoned as many of them the refugees are I should Scorn to hurt the Hair of the Head of any one of them. they would be impotent and despicable in the United States, in England and in Nova Scotia they may do some harm Mischeif
          I have been sufficiently informed of the unprosperous state of the Whale Fishery occasioned by the exorbitant Duty imposed on the Oil in England since we have been called Aliens and nothing has been or shall be wanting on my Part to get the Imposition off, but I see no room for sanguine Hopes at Present— the English as well as the French are flattering themselvs with visionary hopes of introducing and establishing the Whale Fishery among themselvs. the Merchants and others in New England who have heretofore been concerned in this Fishery should endeavour to make a Contract in France with the Person who has the Contract for illuminating Paris and thirty other Cities. Nothing will operate so forcibly in England as such a rivalry. some of the Merchants here have Labourd with the Ministry to take off this oppressive Duty—but they have Labourd hitherto in vain, The Ministry are so embarrassed with Ireland, and with the Shop tax and various other things Taxes. now become Inevitable by the Late imprudence of the Nation, and they are so watched by various Bodies in opposition that they have not the Courage to follow their own Inclinations and Judgments their own Merchants are as much distressed as ours, yet they cannot obtain the Fa    for remittances Which they wish—
          I have been received here with all the Forms and with Strong Professions of Friendly dispositions—but Professions alone will not answer the End. We must wait to see what substantial Proofs will be given of sincerity. if I found the Nation well informed I should think all well: but so far from it that I scarcly find a Man who is informed. I find nobody who understands the real relation between this Country and ours—and who sees the Importance of our Commerce to them
          
          the same Pride and Vanity and the same Contempt of America which Produced the late War and their inhumane Conduct in the Course of it is Still industriously kept up in the Nation especially by the refugees—and Causes the Present obstructions to Commerce. I am astonished at the incorrigible Wickedness and obstinacy of these refugees, instead of being sensible of their own situation and of the Infinite Evils they have brought upon this Country, they are Still as false as wicked and as imprudent as they were twenty Years ago and Notwithstanding the Punishment they have received and the Nation for beleiving them there are Multitude of People Still disposed to beleive them in the Worst and falcest of their Pretentions
          The Paragrafts respecting Coll Palfrey are the abominable Inventions of Insurance offices in order to inhance the Premioums on American Vessells, and to get away their Freight there has never been one American Vessell molested by the Algerines nor more than one by the Em Morocco. our Merchants are not yet aware of all the Tricks Played here to deceive them.— I wrote you by my son who will be with you I hope before this Letter I long to hear from him—
          I Presume Mr Bowdoin is your Governer, and that all things go on smoothly. Mr Temple is here, and behaves in a Manner very friendly to America— if he goes out as he proposes to do in August, and can get the better of that Jealoussy of himself which Perhaps his incaution excited during the War he will do no injury to America, but on the Contrary I beleive more service than we can expect from any other British Consull
          Let me hear from you as often as you can. I am / Sir, your friend & sert
        